DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claims 2 and 9 be found allowable, claim 19 and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henry US 1109839 in view of Isik US 8943824.
Regarding claim 1
which is cylindrical in shape (Fig. 5) and which is provided with blades (19) arranged parallel to an axis of the turbine (through shaft 20), wherein the blades (19) are pivotably arranged in pivot joints (at 24) on an outer circumference (Fig. 5) of at least one turbine wheel (18), wherein the blades are substantially L-shaped (Fig. 5); 
wherein the blades (19) are configured to pivot (about 24) radially outwards under influence of the flowing air or the flowing waters (Fig. 5) and to fold back inwardly in an opposite direction forming a shell (perimeter of wheel 18 formed by 32 of blades) between turbine wheels (Figs. 5 and 6); and
wherein each of the blades has a long leg (attached to 32, Fig. 6) bent corresponding to a radius of the shell (see dashed lines in Fig. 5), and a short leg (25) outside of the shell defined by a surface of the shell (Fig. 5). 
However, it does not disclose that at least one blade is provided on its inside surface with at least one guide vane, the at least one guide vane configured for guiding the flowing air or the flowing waters to reduce pressure on the blades.
Isik teaches a cylindrical turbine for generating energy with L-shaped blades (4) disposed inside the shell (Fig. 2) wherein at least one blade is provided on its inside surface with at least one guide vane (5), in order to guide the flowing water (col. 2 ln. 25-27, “guide gates”). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the blades as taught by Henry by utilizing guide vanes as taught by Isik in order to guide the flow of water. 
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)), it would have been obvious to one of ordinary skill in the art, as a matter of design choice, to modify the blades and pawl location from outside the shell as taught by Henry by relocating the blades and (by implication) the pawl as taught by Isik in order to yield the predictable result of controlling if the blades open sooner or later (Henry, pg. 2 ln. 5-10).
Regarding claim 2, the combination further teaches at least one pawl (Henry, 26,28) is arranged as a stationary element inside the shell and configured such that it is contactable by the short legs of the blades when the turbine is rotating (pg. 1 ln. 99-pg. 2 ln. 15).
Regarding claim 3, Henry further discloses that the at least one pawl is upwardly inclined between 15° and 60° against an upstream direction of the flowing air or flowing water. (pg. 2 ln. 5-10). 
It is noted that since a clock has 60 minutes or increments and is a circle composed of 360 degrees, every minute/increment on the clock is 6 degrees. Counting from the horizontal or 9 o’clock position toward 9:30 and 11 o’clock is 2.5 and 10 increments, respectively, or 15° and 60°. Thus, there is support for the claimed range, despite being expressed in degrees.
Regarding claim 4, Henry further discloses that the blades comprises 4 to 16 blades (Fig. 5). 
Regarding claim 5, Henry further discloses that at least one of the blades has an outer edge parallel to the axis of the turbine (Fig. 4).
Regarding claim 6, Isik further teaches an inflatable element (7) inflatable with a gas and arranged at the outer edge of the at least one of the blades, the inflatable element configured for accelerating outward pivoting of the blades (col. 2 ln. 27-34). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the blade as taught by Henry by utilizing an inflatable element as taught by Isik in order to facilitate/accelerate the pivoting movement.
Regarding claim 7, Isik further teaches that the inflatable element is a hose or a ball (Id). 
Regarding claim 8, Isik further teaches that positioning of each guide vane (5) is adjustable or fixed (col. 1 ln. 65-66). 
Regarding claim 9, the combination further teaches that a turbine array comprising a plurality of turbines according to claim 1 (see claim 1). 
Regarding claim 10, Henry discloses a turbine (17) for generating energy in flowing water or in flowing air, the turbine comprising: 
a cylinder (18, “drum”) having a turbine wheel at each end face (implied by structure of a “drum”); 
a plurality of blades (19) arranged parallel to an axis of the turbine (through shaft 20), the plurality of blades pivotally arranged in pivot joints (at 24) on an outer circumference of at least one turbine wheel; 
wherein each blade (19) of the plurality of blades is configured to pivot (about 24) radially outwards under influence of the flowing water (Fig. 5) or flowing air and to fold back inwardly in an opposite direction forming a shell (perimeter of wheel 18 formed by 32 of blades) between turbine wheels at the end faces of the cylinder (Figs. 5 and 6); and 
wherein each blade of the plurality of blades is an L-shaped piece having a long leg (attached to 32, Fig. 6) and a short leg (25) on a same side of the at least one turbine wheel (Fig. 5), the long leg bent corresponding to a radius of the shell (see dashed lines in Fig. 5) and the short leg (25) arranged outside the shell defined by a surface of the shell. 
However, it does not disclose that at least one blade’s short leg is interiorly within the shell nor are the blades provided on its inside surface with at least one guide vane, the at least one guide vane configured for guiding the flowing air or the flowing waters to reduce pressure on the blades.
Isik teaches a cylindrical turbine for generating energy with L-shaped blades (4) disposed interiorly within the shell (Fig. 2) wherein at least one blade is provided on its inside surface with at least one guide vane (5), in order to guide the flowing water (col. 2 ln. 25-27, “guide gates”). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the blades as taught by Henry by utilizing guide vanes as taught by Isik in order to guide the flow of water. 
Furthermore, since it has been held unpatentable as a matter of design choice to merely rearrange a part of a device from one location to another location when so doing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)), it would have been obvious to one of ordinary skill in the art, as a matter of design choice, to modify the blades and pawl location from outside the shell as taught by Henry by relocating the blades and (by implication) the pawl as taught by Isik in order to yield the predictable result of controlling if the blades open sooner or later (Henry, pg. 2 ln. 5-10).
Regarding claim 11-17, see claims 2-8 respectively.
Regarding claim 18, the combination further teaches that a turbine array comprising a plurality of turbines according to claim 10 (see claim 10). 
Regarding claim 19, see claim 2.
Regarding claim 20, the combination further teaches that a turbine array comprising a plurality of turbines according to claim 19 (see claim 19). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                     

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745